DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Examiner’s Statement Of Reason For Allowance
Claims 1-12 are allowed.
Regarding claims 1 and 8, a steerable beam antenna system and method with controllably variable polarization as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,113,748 discloses a method of controlling a plurality of beam patterns radiated by a base station in a wireless communication system.  The method includes receiving at least one signal from a mobile station at the base station, determining estimated attributes of the at least one signal received by the base station.  Smoothed versions of the estimated attributes are calculated in accordance with a predetermined set of criteria are calculated.  A set of weighted signal parameters are generated to describe a polarization state of the at least one signal received from the mobile station.  The generated weighed signal parameters are applied to a signal transmitted by the base station such that the transmitted signal substantially matches the polarization state of the at least one signal from the mobile station.
US 2012/0212372 discloses a method of generating two beams, having orthogonal polarizations, covering a selected area using an antenna comprising multiple dual-polarized array elements.  Each dual-polarized array element having a first phase centre associated with a first polarization and a second phase centre associated with a second polarization.  The method comprises: designing a first weight matrix having a first non-zero weight vector for the first polarization and a second non-zero weight vector for the second polarization, calculating a second weight matrix based on the weight vectors of the first weight matrix, and applying the first and second weight matrix to the dual-polarized array elements to generate a second beam covering the selected area.
US 8,982,313 discloses a beam steering apparatus includes a first beam steering stage and at least a second beam steering stage arranged in-line with the first beam steering stage.  The first 
US 9,537,214 discloses a phased array antenna comprises multiple sub-circuits in communication with multiple radiating elements.  The radio frequency signals are adjusted for both polarization control and beam steering.  In a receive embodiment, multiple RF signals are received and combined into at least one receive beam output.  In a transmit embodiment, at least one transmit beam input is divided and transmitted through multiple radiating elements.  In an exemplary embodiment, the phased array antenna provides multi -beam formation over multiple operating frequency bands.  The wideband nature of the active components allows for operation over multiple frequency bands simultaneously.  Furthermore, the antenna polarization may be static or dynamically controlled at the subarray or radiating element level. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646